            Case 2:15-cv-00125-RCL-SMD Document 138 Filed 11/12/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA


CANDICE CHAPMAN, et al.                         )
                                                )
             Plaintiffs,                        )
v.                                              )
                                                ) 2:15-CV-125-RCL-WC
THE CITY OF CLANTON, et al.,                    )
                                                )
             Defendants.
                                                )
                                                )
                                                )

                           JOINT STIPULATION OF DISMISSAL
             It is hereby stipulated by the parties that the above action is due to be

dismissed, with prejudice, costs taxed as paid.


                           Respectfully submitted this the 12th day of November, 2019.


/s/ G. Daniel Evans (with permission)           /s/Donald L. Colee, Jr. (with permission)
G. Daniel Evans                                 Donald L. Colee, Jr.
Alexandria Parrish                              Attorney at Law
Maurine C. Evans                                1275 Center Point Parkway
THE EVANS LAW FIRM, P.C.                        Birmingham, Alabama 35215-6339
1736 Oxmoor Road, Suite 101
Birmingham, Alabama 35209
                                             Attorney for Plaintiffs Candice Chapman,
Attorneys for Plaintiffs Tracy               Michael Littlefield, and Stedman Kine
Dubose and Deangelo Barnett                  (n/k/a Stedman Tyrese Robinson)




1
2
7792520.4
            Case 2:15-cv-00125-RCL-SMD Document 138 Filed 11/12/19 Page 2 of 2



/s/ Will Hill Tankersley                  /s/ Wilson F. Green (with permission)
Will Hill Tankersley                      Larry S. Logsdon
Gregory C. Cook                           Michael L. Jackson
L. Conrad Anderson IV                     Wesley Kyle Winborn
Ginny Willcox Leavens                     Wallace, Jordan, Ratliff, & Brandt, LLC
Chase T. Espy                             P.O. Box 530910
BALCH & BINGHAM LLP                       Birmingham, Alabama 35253
1901 Sixth Avenue North
Suite 1500                                Wilson F. Green
Birmingham, AL 35203                      Fleenor & Green LLP
Telephone: (205) 251-8100                 1657 McFarland Blvd. N, Ste. G2A
Facsimile: (205) 226-8798                 Tuscaloosa, Alabama 35406

                                          Attorneys for Judicial Corrections Services,
                                          Inc.


James W. Porter, II                       /s/ F. Lane Finch, Jr. (with permission)
R. Warren Kinney                          F. Lane Finch, Jr
PORTER, PORTER & HASSINGER, P.C.          Brian C. Richardson
P.O. Box 128                              Swift Currie McGhee and Hiers, LLP
Birmingham, AL 35201-0128                 2 North 20th Street,
(205) 322-1744                            Suite 1405
                                          Birmingham, Alabama 35203
Attorneys for The City of Clanton
                                          Attorneys for Correct Care Solutions, LLC,
                                          and CHC Companies, LLC f/k/a CHC
                                          Companies, Inc.




                                            2
7792520.1
7792520.2
7792520.4
